Sutton, J.
1. The writ of certiorari does not lie from a decision of a justice of the peace, in a case pending in the justice’s court, until after the final determination of the ease in which the decision was made. A judgment of a justice of the peace, refusing to allow an amendment, offered by the plaintiff in the justice’s court, to strike from his petition, after the name of the defendant, the word “administrator” wherever it appeared, and to insert in lieu thereof the word “ executor,” is not a final determination of the cause, and the case is still pending in the justice’s court. Singer Mfg. Co. v. McNeal Paint & Glass Co., 117 Ga. 1005 (44 S. E. 801); Everidge v. Berrys, 93 Ga. 760 (20 S. E. 644); Reed v. Kreigshaber & Son Inc., 44 Ga. App. 64 (160 S. E. 560) ; Johnson v. Barrett, 26 Ga. App. 781 (107 S. E. 168) ; Civil Code (1910), § 5188.
*768Decided April 26, 1933.
J. H. Felher, for plaintiff in error.
Paul H. Paschal, contra.
2. Tlie judge of the superior court, therefore, erred in granting the certiorari, by which it was sought, before a final determination of the cause in the justice’s court, to review the judgment of the justice of the peace in disallowing the amendment offered by the plaintiff.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.